Citation Nr: 0520691	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-20 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a compression fracture at L3-L4.

2.  Entitlement to an initial compensable evaluation for 
bilateral high frequency hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
March 1973 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 RO decision which, in pertinent part, granted 
service connection and a 20 percent rating for residuals of a 
compression fracture at L3-L4, and granted service connection 
and a noncompensable (0 percent) rating for bilateral high 
frequency hearing loss.  The veteran seeks higher ratings for 
these conditions.  In February 2003, the veteran testified at 
a Travel Board hearing before the undersigned member of the 
Board.  In June 2004, the claims were remanded to the RO for 
additional evidentiary development.    


FINDINGS OF FACT

1.  The veteran's residuals of a compression fracture at L3-
L4 are manifested by moderate limitation of motion of the 
lumbar spine with demonstrable deformity of a vertebral body.

2.  The veteran's service-connected bilateral high frequency 
hearing loss is manifested by auditory acuity level I in the 
left ear and auditory acuity level II in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent for 
residuals of a compression fracture at L3-L4 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5292, 5293 (effective prior 
to September 26, 2003); Diagnostic Code 5293 (effective from 
September 23, 2002 to September 26, 2003); Diagnostic Codes 
5235, 5243 (effective September 26, 2003).

2.  The criteria for an initial compensable evaluation for 
bilateral high frequency hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2004).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This " fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in February 
2003 and June 2004 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.
With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from February 2003 and June 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from February 2003 and June 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations which address the claims have been 
provided.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Initial evaluation in excess of 20 percent for residuals 
of a compression fracture at L3-L4

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for residuals of a compression fracture at L3-L4.  
In such a case it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's residuals of a compression fracture at L3-L4 
are currently rated 20 percent disabling.

During the rating period in issue, the criteria for 
evaluating back disorders were revised.  Either the old or 
new rating criteria may apply, whichever are more favorable 
to the veteran, although the new rating criteria are only 
applicable on and after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000; 65 Fed. 
Reg. 33422 (2000).

Under the old rating criteria, residuals of a fractured 
vertebra are to be rated 60 percent where there is no spinal 
cord involvement but there is abnormal mobility requiring a 
neck brace (jury mast).  In other cases the condition is to 
be rated in accordance with definite limited motion or muscle 
spasm, with 10 percent being added for demonstrable deformity 
of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(effective prior to September 26, 2003).  Limitation of 
motion of the lumbar spine is rated 20 percent when moderate 
and 40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (effective prior to September 26, 2003).  For 
intervertebral disc syndrome, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent rating is assigned for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).

The General Rating Formula for Diseases and Injuries of the 
Spine was changed effective September 26, 2003.  The new 
regulations provide the following rating criteria, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: a 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is appropriate for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; and a 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under Sec. 4.25.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
appropriate for a disability with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  Notes provide that for 
purposes of evaluations, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).

In March 2001, the veteran was given a VA spine examination.  
He complained of pain with stiffness occasionally when he 
lifted over 80 pounds of weight.  He reported flare-ups 
mostly when lifting heavy weight or heavy equipment or when 
standing excessively.  The severity depended on the amount of 
weight and the frequency depended on how often he performed 
these functions.  Usually these lasted from one hour to 
several hours a day.  Standing was a precipitating factor, 
and resting was an alleviating factor.  He benefited from 
placing a pillow between his legs.  Physical examination of 
the lumbosacral spine showed flexion to 74 degrees, extension 
to 18 degrees, lateral bending to 22 degrees, and bilateral 
rotation to 24 degrees.  The spine was more painful on 
extension.  He reported back spasms when he extended himself 
by more than 18 degrees.  No spasms were experienced during 
the examination, and no neurological abnormalities were 
present.  X-rays indicated an L3 compression fracture which 
was most likely old, mild to moderate disc disease most 
pronounced at L5-S1, moderate osteoarthritis most pronounced 
at L3, and scoliosis most likely secondary to the compression 
fracture.  The examiner's diagnoses were compression fracture 
at L3 with osteophyte formation with moderate osteoarthritis 
in L3-4, and mild to moderate disc disease at L5-S1.

At a hearing in February 2003, the veteran testified that his 
back problems had increased over the years and limited the 
type of jobs he was able to perform.  He said that it took 
him longer to complete certain tasks, and there were times 
when he had difficulty sleeping.  He described his back pain 
as a dull aching pain that was not very severe, but was worse 
when he had been on his feet all day.  He indicated that he 
had to be careful when he lifted things.  He said that he had 
only missed work because of his back a couple of times in the 
past four or five years, approximately one or two days a 
year.  

In July 2004, the veteran was again given a VA spine 
examination.  He reported that his back pain had become worse 
since 1999, to the point where he sometimes had to go to bed 
for a week.  The pain was primarily in his back but sometimes 
radiated down his legs to the middle of his thighs.  It was a 
deep achy pain that he was aware of at all times but which 
gradually improved with walking.  The intensity was a 3 or 4 
on a scale of 1 to 10 during the day, but increased to a 5 or 
6 at the end of the day or if he sat too long.  He did not 
take pain medications, and his primary treatment was bed 
rest.  During flare-ups, he experienced a sharp pain which 
then became achy.  This pain was an 8 and then was followed 
by a 6 or 7 for 15 to 20 minutes.  If this occurred 
frequently during a day, it sometimes caused difficulty the 
following day and required him to stay in bed.  This could 
last up to four days if the condition was particularly bad.  
Precipitating factors were lifting incorrectly (especially 
more than 25 pounds), twisting or moving incorrectly, and 
being startled or moving quickly.  Alleviating factors were 
lying in the bed or on the floor, stretching, applying heat, 
or wearing a brace on occasion.  He had no gait disturbance 
or need for an assistive device, but limped first thing in 
the morning.  There were no unsteadiness or falls, but he 
wore a back support most days for lifting.  Functionally, it 
was indicated that he could no longer perform some activities 
and had to perform other activities slowly and with care.  He 
reported that he was a manager at a Burger King and also 
worked at a 7-11 and had taken between 16 and 18 days off 
over the previous year because of his back pain.  On physical 
examination, there were no specific abnormalities of gait or 
posture.  The head was midline, and there was no scoliosis or 
excessive lordosis/kyphosis.  Range of motion of the lumbar 
spine was 80 degrees of flexion, 20 degrees of extension, 30 
degrees of right and left lateral flexion, and 45 degrees of 
right and left lateral rotation.  There was pain at the 
extremes of flexion and extension.  Range of motion did not 
decrease with repetitive flexion/extension and actually 
seemed to improve discomfort.  There was mild spasm in 
paralumbar muscles but otherwise there were no abnormalities.  
There were no significant postural abnormalities or fixed 
deformities.  Neurological examination was within normal 
limits.  The L3 vertebra was reduced to approximately 50 
percent of original height consistent with an old compression 
fracture.  No non-organic signs were found, and there was no 
evidence of disc syndrome on examination.  Incapacitating 
episodes amounted to about 15 to 20 days a year, usually 2 or 
3 at a time, but were not under medical supervision because 
the veteran was aware of how to treat them.  Lumbar spine X-
rays showed a 50 percent loss of height of the L3 vertebral 
body with anterior wedging.  Minimal degenerative changes 
were noted, but otherwise the X-rays were normal.  Lumbar 
magnetic resonance imaging (MRI) confirmed the chronic nature 
of the loss of height of the L3 vertebral body.  There were 
mild degenerative changes of the L3-4 disc with posterior 
bulging of the disc but otherwise the MRI was relatively 
normal.  The examiner's diagnoses were status post-traumatic 
compression fracture at L3, and traumatic degenerative disc 
disease at L3-4 with posterior bulging but no evidence of 
frank herniation.  The examiner noted that there were no 
neurological deficits related to the compression fracture or 
to the degenerative disc disease.  The primary concern was 
mechanical back pain due to the vertebral body abnormality 
that resulted in functional limitation on a periodic basis, 
and which was successfully treated by bedrest and the use of 
a lumbar support as needed.

Upon consideration of the evidence above, the Board finds 
that an increased rating of 30 percent is warranted for the 
veteran's residuals of a compression fracture at L3-L4.  The 
evidence obtained from VA examinations shows that he suffers 
from a compression fracture at L3, and has a 50 percent loss 
of height of the L3 vertebral body with anterior wedging.  
Such findings support a rating of 30 percent under the old 
criteria, as he has moderate limitation of motion of the 
lumbar spine (20 percent) with an additional 10 percent being 
added for demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (effective prior to 
September 26, 2003).  

The Board finds that a rating higher than 30 percent is not 
warranted.  It is not shown that the veteran has abnormal 
mobility which requires use of a neck brace, severe 
limitation of motion of the lumbar spine, or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, as required for a rating higher than 30 
percent under the old criteria.  While there is some 
limitation of motion shown by the two VA examinations, the 
Board finds that limitation of motion does not represent 
severe limitation of motion.

With regard to the new criteria, the Board finds that it is 
not shown since September 23, 2002, that the veteran has 
experienced incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during a 12 
month period, as required for a rating higher than 30 
percent.  His July 2004 VA examination found that he 
experienced incapacitating episodes approximately 15 to 20 
days a year.  Thus, a rating higher than 30 percent is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Additionally, the 
evidence since September 26, 2003 does not show that the 
veteran has experienced forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, as required for a rating higher 
than 30 percent.  His July 2004 VA examination found flexion 
of 80 degrees and did not find favorable ankylosis of the 
thoracolumbar spine.  Thus, he is not entitled to a rating 
higher than 30 percent under the General Rating Formula for 
Diseases and Injuries of the Spine.

Finally, the Board notes that consideration has been given to 
the veteran's functional loss due to pain on motion, under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating 
codes potentially applicable to the veteran's disability.  
DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
residuals of a compression fracture at L3-L4 are contemplated 
in the 30 percent rating to be assigned to the condition.  
There is no indication that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by the 30 percent evaluation to be assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, due to the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny which required application 
of the old criteria despite their having been rescinded.

The Board further finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

Additionally, the evidence shows that since the effective 
date of service connection in January 2000, there have been 
no identifiable periods of time during which the disability 
has varied to such an extent that "staged ratings" for the 
condition would be warranted (i.e., different percentage 
ratings for different periods of time based on the facts 
found).  Fenderson v. West, 12 Vet. App. 119 (1999).

In sum, the Board finds that the veteran's residuals of a 
compression fracture at L3-L4 are manifested by moderate 
limitation of motion of the lumbar spine with demonstrable 
deformity of a vertebral body, warranting a higher rating of 
30 percent under old Diagnostic Codes 5285 and 5292.  The 
benefit-of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



III.  Initial compensable evaluation for bilateral high 
frequency hearing loss

The veteran is appealing the original assignment of a 
noncompensable disability evaluation following the award of 
service connection for bilateral high frequency hearing loss.
A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  This is the basic 
method for rating hearing loss.  38 C.F.R. § 4.85.

Another regulation, 38 C.F.R. § 4.86, provides for an 
alternative method of rating exceptional patterns of hearing 
impairment, as defined by the regulation.  This regulation 
provides:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

Recent examination findings do not meet the requirements for 
the special rating method of 38 C.F.R. § 4.86, and thus the 
veteran's bilateral hearing loss is to be rated under the 
previously mentioned basic rating method of 38 C.F.R. § 4.85.

The veteran's March 2001 VA examination indicated that the 
puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 25, 5, 
20, and 65 decibels, respectively, with an average threshold 
of 29 decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 94 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 15, 5, 
10, and 60 decibels, respectively, with an average threshold 
of 23 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 100 percent.  Under Table VI of 38 
C.F.R. § 4.85, these results represent level I hearing in the 
right ear and level I hearing in the left ear.  Entering 
Table VII of 38 C.F.R. § 4.85, with hearing level I in the 
right ear and hearing level I in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The veteran's July 2004 VA examination indicated that the 
puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 20, 15, 
25, and 75 decibels, respectively, with an average threshold 
of 34 decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 84 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 15, 25, 
25, and 90 decibels, respectively, with an average threshold 
of 39 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 92 percent.  Under Table VI of 38 
C.F.R. § 4.85, these results represent level II hearing in 
the right ear and level I hearing in the left ear.  Entering 
Table VII of 38 C.F.R. § 4.85, with hearing level II in the 
right ear and hearing level I in the left ear, results in a 0 
percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The Board appreciates the difficulties which the veteran says 
he experiences because of his hearing loss.  However, 
according to the recent audiological test results, compared 
to the rating criteria, his bilateral hearing loss is 
noncompensable.  Lendenmann, supra.  The Board does not have 
the authority to assign, in the first instance, a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), and given the circumstances of this case, there 
is no basis to refer the matter to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular rating standards.  Such 
factors for an extraschedular rating are not present in the 
instant case.

The Board notes that this is an initial rating case, on the 
granting of service connection, and thus consideration must 
be given to whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) are warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Upon review of the record, the Board finds 
"staged ratings" to be inapplicable here, as the evidence 
does not show that the veteran's service-connected bilateral 
high frequency hearing loss has warranted a compensable 
rating since the time service connection became effective.

The weight of the evidence demonstrates that the veteran's 
bilateral high frequency hearing loss is noncompensable at 
this time.  As the preponderance of the evidence is against 
the claim for a compensable rating for bilateral high 
frequency hearing loss, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.    






ORDER

An initial evaluation of 30 percent for residuals of a 
compression fracture at L3-L4 is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.

An initial compensable evaluation for bilateral high 
frequency hearing loss is denied.

	

                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


